—In an action to recover damages for personal injuries, etc., the defendant Tracy A. Callahan appeals from an order of the Supreme Court, Rockland County (Meehan, J.), dated November 2, 2000, which denied her motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against her.
Ordered that the order is affirmed, with costs.
There are issues of fact requiring the denial of the motion for *594summary judgment. Santucci, J. P., S. Miller, Friedmann and Cozier, JJ., concur.